Citation Nr: 0212419	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  96-18 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to service-connection for a psychiatric 
disability, to include post traumatic stress disorder.

(The issue of entitlement to service-connection for residuals 
of exposure to mustard gas will be addressed in a separate 
decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from October 1943 to April 
1946, and from April 1953 to June 1954.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1995 rating decision of the San Juan, 
the Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, denied the 
veteran entitlement to service connection for post traumatic 
stress disorder (PTSD) and residuals of exposure to mustard 
gas.

The Board remanded this matter in March 2001.  The requested 
development has been accomplished and the matter has been 
returned to the Board for further appellate review.  

The Board is undertaking additional development on claim of 
entitlement to service-connection for residuals of exposure 
to mustard gas pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903. (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing this issue.



FINDINGS OF FACT

1.  The veteran does not allege and the DD214 does not show 
that he actually engaged in combat against enemy forces 
during either tour of duty.  

2.  Although there are several diagnoses of PTSD of record, 
none of the diagnoses were made on the basis of a verified 
stressor in service. 


CONCLUSION OF LAW

The veteran's PTSD was not incurred in or aggravated during 
service.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5100, 5102, 
5103A, 5107(b) (2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R § 3.159), 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist and 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In this case, even though the RO did not 
have the benefit of the explicit provisions of the VCAA, VA's 
duties have been fulfilled.  

The March 2002 RO letter informed the veteran of the evidence 
needed to substantiate the claims.  VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  38 U.S.C. §§ 5102, 5103A (2002); 
38 C.F.R § 3.159(b) (2002).  The RO requested the veteran's 
Social Security Administration (SSA) records in March 2002.  
SSA, in March 2002, responded that they were unable to locate 
the folder for the veteran.  Hence, the RO has attempted to 
obtain evidence that might aid the claim or that might be 
pertinent to the basis of the denial of the claim.  See 38 
U.S.C. § 5103A (2002); 38 C.F.R. § 3.159(c) (2002).  He was 
afforded VA examinations in September 1994 and February 1998.  
See 38 U.S.C. § 5103A (2002); 38 C.F.R. § 3.159(c)(4) (2002).  
VA has satisfied its duties to notify and to assist the 
veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  

Service-connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C. § 1110 (2002); 38 C.F.R. §§ 3.303, 3.304 
(2002).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2002).  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2002).  

A claim based on chronicity requires that (1) the chronic 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App 489 (1997).  
Although a layperson is not competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, a lay person is competent 
to testify as to observable symptoms.  See Falzone v. Brown, 
8 Vet. App. 398, 403 (1995); Espiritu v. Derwinski, 2 Vet.  
App. 492 (1992).  Notwithstanding a claimant's showing of 
post service symptomatology and in-service injury, competent 
medical expertise is required to make a medical diagnosis and 
relate the present diagnosis to service.  Summers v. Gober, 
225 F.3d 1293 (Fed. Cir. 2000).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and psychoses become 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such diseases shall be 
presumed to have been incurred in service, even though there 
is no evidence of such diseases during the period of service.  
38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis in accordance with 38 C.F.R. § 
4.125(a) (the diagnosis must conform to DSM-IV and be 
supported by findings on examination), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 
Vet. App. 128, 137-138 (1997).  

Service medical records show that the veteran complained of 
depression and reported suicidal ideation in October 1953.  
He was upset about confinement to isolation for pleural 
effusion probably tuberculosis and threatened suicide.  
However, after a neuropsychiatric consultation it was 
determined that there was no evidence of depression of 
suicidal trend.  The veteran's Report of Physical Examination 
of Enlisted Personnel Prior To Discharge, Release From Active 
Duty Or Retirement psychiatric diagnosis was "none".  

VA outpatient treatment records, dated January 1990 to 
October 1993, show that the veteran was seen for anxiety 
disorder.  In April 1994 a private doctor wrote that the 
veteran was treated for PTSD.  The September 1994 VA 
examination diagnoses included PTSD.

VA outpatient treatment records, dated January 1997 to 
October 1997, show that the veteran's was seen for PTSD.  The 
February 1998 VA examiner did not provide a diagnosis because 
the claims file was unavailable.  However, in August 1998, 
after review of the claims file, the diagnoses were alcohol 
dependence, by history and record, in alleged remission, 
anxiety disorder, not otherwise specified and some histrionic 
features.  

Thus, given the lesser evidentiary burden of proof for 
establishing that the veteran has PTSD, and resolving all 
reasonable doubt in his favor concerning this particular sub-
issue, the Board must at least preliminarily presume that he 
does have this condition.  See 38 C.F.R. § 3.102.  
Consequently, this point is conceded, but only for the 
purpose of deciding this appeal.  Even presuming for the 
moment, however, that the veteran has credible diagnoses of 
PTSD of record, there still are two other remaining 
requirements for establishing his entitlement to service-
connection for PTSD, aside from these current diagnoses.  

One of the other remaining requirements for establishing 
entitlement to service-connection for PTSD is a confirmed 
stressor.  And the evidence necessary to establish the 
occurrence of a recognizable stressor during service-to 
support a diagnosis of PTSD-will vary depending upon whether 
the veteran engaged in "combat with the enemy," as 
established by recognized military combat citations or other 
official records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 
66 (1993); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  If 
VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that his 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain information that corroborates his testimony or 
statements.  See Zarycki, 6 Vet. App. at 98.

In this case, the veteran does not assert nor does the record 
suggest that his claimed stressors arise from combat.  
Accordingly, the Board concludes that the veteran did not 
engage in combat.  38 U.S.C.A. § 1154(b).  Where a 
determination is made that the veteran did not "engage in 
combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence, which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  The requirement in 38 
C.F.R. § 3.304(f) for "credible supporting evidence" means 
that the "appellant's testimony, by itself, cannot establish 
the occurrence of a noncombat stressor."  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet.  
App. 163, 166 (1996).  

In this case, the veteran wrote, in April 1994, that his 
stressors included undergoing gorilla warfare training in 
Panama.  He wrote that this training absorbed all of his 
physical and mental energies.  It was mental torture for him 
to be exposed to uncountable venomous snakes, alligators and 
other dangerous animals.  

In this case, the source evidence of the stressor derives 
from the veteran alone and has not been verified.  
Consequently, his alleged stressors are currently 
"unverifiable" because he has not provided sufficient 
information (i.e., the who, what, when and where facts) 
needed to permit a meaningful search by the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR)- 
which formerly was called the U.S. Army and Joint Services 
Environmental Support Group (ESG)-or by the National Archives 
and Records Administration (NARA) and the National Personnel 
Records Center (NPRC).  See VA Adjudication Procedure Manual 
M21-1, Part VI, paragraph 7.46 (now included in Manual M21-1 
in Part IV, Paragraph 11.38(f) (Change 61, September 12, 
1997) and in Part III, Paragraph 5.14(b) (Change 49, February 
20, 1996).  

Accordingly, it is concluded that, even if the veteran 
carried diagnoses that unequivocally include PTSD related to 
military service, such diagnosis would be based on a 
stressor, which has been defined by the Court as inadequate 
as a matter of law to constitute "credible supporting 
evidence."  Moreover, it would not be profitable to obtain 
additional medical evidence to reconcile the conflicting 
diagnoses, in view of the absence of a confirmed stressor.  

In conclusion, the Board determines that the record lacks 
credible supporting evidence that the claimed in-service 
stressors actually occurred.  Thus, the diagnosis of PTSD is 
not based on a verified stressor.  In light of the evidence 
and for the reasons discussed above, it is the determination 
of the Board that the preponderance of the evidence is 
against the claim of service connection for PTSD.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C. § 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).  


ORDER

Entitlement to service-connection for psychiatric disability, 
to include post traumatic stress disorder is denied.  




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

